DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 04 JUN 2021.  The status of the claims is as follows:
Claims 1 and 3-18 are pending.
Claims 1, 4, 5, and 14 are amended.
Claim 2 is canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Benson on 11 JUN 2021.
The application has been amended as follows:
In Claim 1, the text “and optionally at least one oxygen source” is deleted and is replaced with - -optionally at least one oxygen source, and optionally a hardening additive- -.

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 as amended require that the gaseous reagents do not include a porogen.  This concept finds support in the specification at e.g. PG 0047:  “Although the preferred embodiments disclosed herein do not include the addition of a porogen during film deposition…”
Examiner cites Vrtis ‘321 (U.S. PGPub 2015/0364321) as the closest prior art as discussed in the previous Office Action.  Claims 1 and 2 are relevant to the rejection of Claim 1 as amended and are reproduced herein; the arguments regarding Claim 14 are commensurate with the arguments regarding Claim 1.
Claim 1 – Vrtis ‘321 teaches a chemical vapor deposition method for producing a dielectric film (PG 0010), the method comprising:
providing a substrate into a reaction chamber (PG 0019); 5
introducing gaseous reagents into the reaction chamber wherein the gaseous reagents comprise a silicon precursor comprising a silicon compound (PG 0019); and
applying energy to the gaseous reagents in the reaction chamber to induce reaction of the gaseous reagents to deposit a film on the substrate (PG 0019). 
As regards the claimed Formula 1, Vrtis ‘321 teaches the method of Claim 1 wherein in the silicon compound, R1-3 are independently selected from the group consisting of a linear or branched C1 to C10 alkyl group, a linear or branched C2 to C10 alkenyl group, a linear or branched C2 to C10 3 to C10 cyclic alkyl group, a C3 to C10 hetero-cyclic alkyl group, a C5 to C10 aryl group, and a C3 to C10 hetero-aryl group; and R4 is a C3 to C5 alkyl di-radical which 15forms a four-membered, five-membered, or six-membered saturated cyclic ring with the Si atom, and optionally at least one oxygen source (PG 0101, 1,1-diethoxy-1-silacyclobutane, oxygen is also included as a carrier gas; while labeled as a comparative example, Examiner notes that the teachings of the example are commensurate in scope with Claim 1 and that ultimately, a silicon-containing film is formed on the wafer).   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 2 – Vrtis ‘321 teaches the method of claim 1 wherein the silicon precursor further comprises a hardening additive (Vrtis ‘321 PG 0015, 0040).
Applicant notes, and Examiner agrees, that the example relied upon in Vrtis ‘321 expressly requires a porogen (PG 0101, cyclooctane) and that generally, the method disclosed in Vrtis ‘321 uses porogens to induce porosity (PG 0009 and PG 0014, the broad recitation of the method requires a porogen reagent; see also PG 0041; all examples and comparative examples use porogen); put another way, there is no evidence in Vrtis ‘321 that porosity can be induced absent the porogen, so removal of the porogen would constitute a change in the operating procedures of Vrtis ‘321.
Considering the other previously cited references of record:
Moore (as cited in the previous rejections of Claims 13 and 18) is not cited for teachings regarding porogens or porosity.
Peterson ‘960 (U.S. PGPub 2015/0364321) discloses porogens in its reagent mixtures (PG 0056, PG 0078).
Shen ‘792 (U.S. PGPub 2010/0022792) is drawn to formation of the compounds and only generally teaches their use as CVD precursors; the reference is silent as to the inclusion or exclusion of porogen.  Shen ‘792 also provides no evidence that the filmed formed from the precursors would necessarily be dielectric (silicon oxide can be used as a dielectric material or as an insulator material).
Cai ‘869 (U.S. PGPub 2006/0222869) teaches the use of silacyclic compounds in a liquid state for electropen lithography; therefore, Cai ‘869 does not speak to the use of the compounds in vapor deposition processes.  Cai ‘869 is silent as to the porosity of the patterned film formed by its process; however, Examiner notes that at least some of the solvents in Cai ‘869 PG 0051 would be considered porogens in the prior art (e.g. Peterson ‘960 0078 recognizes solvents as porogens; PG 0080 incorporates U.S. 6,231,989 by reference and Column 5 Lines 6-32 of the ‘989 reference are relevant to this discussion).
None of the cited references teach or suggest that the compound in Vrtis ‘321 relied upon for the previous rejections of Claims 1 and 14 would form a porous film as desired by Vrtis ‘321 without inclusion of a porogen.
Further search and consideration has not found a reference or combination of references, alone or in combination with the references .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712